Citation Nr: 0832131	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-00 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 through May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The entitlement to service connection for PTSD and for 
diabetes are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by the RO in June 2001 and not appealed.

2. The basis of the June 2001 denial of service connection 
for PTSD was that there was no evidence of a current PTSD 
diagnosis.

3. Since June 2001, VA medical evidence has been added to the 
record showing the veteran's description of nightmares and 
flashbacks, along with a referral for PTSD treatment.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for PTSD is final.  38 C.F.R. §§  3.104, 20.1103 (2001).

2.  New and material evidence was submitted to reopen the 
claim for entitlement to service connection for PTSD. 38 
U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for PTSD.  He originally filed his claim in August 
2000. This claim was denied in a June 2001 rating decision.  
The veteran was notified of the denial by way of a letter 
dated July 3, 2001.  He did not file a notice of appeal 
within one year.  He filed a generic statement of 
disagreement in August 2001, which the RO did not accept as a 
valid notice of disagreement (NOD) because the issues 
disagreed with were not specified. See January 2002 letter 
from the RO to the veteran.  The RO instructed the veteran to 
resubmit his NOD indicating each issue he disagreed with. Id.  
The veteran did not respond.  The claim, therefore, became 
final on July 2, 2002.  38 C.F.R. §§  3.104, 20.1103 (2001).

The veteran filed a claim to reopen service connection for 
PTSD in June 2004. A claim that has been denied, and not 
appealed, will not be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a). The exception to this rule provides that 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
final disallowance must be considered in determining whether 
the newly submitted evidence is probative. Id. Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance. Id.

In the June 2001 rating decision, the RO considered the 
medical evidence of record as of that date, and denied on the 
basis that there was no evidence of a current PTSD diagnosis. 
A review of the record since the June 2001 rating decision 
reveals evidence directly addressing the issue of whether 
there is a current PTSD diagnosis. In particular, an April 
2006 VA outpatient treatment record shows that the veteran 
was suspected of having PTSD, was referred to a local Vet 
Center for evaluation, and that he reported nightmares and 
flashbacks, which are symptoms of PTSD.  Thus, there is clear 
evidence of the possibility of a current PTSD diagnosis in 
the record since June 2001.  Because this VA medical evidence 
is new, in that it was not in the file at the time of the 
previous final decision, and is material, in that it supports 
the essential element that was a specified basis for that 
last final disallowance in June 2001, it is sufficient 
evidence to reopen the veteran's claim for service connection 
for PTSD. Evidence of a current disability coupled with the 
remaining evidence of record from service clearly raises a 
reasonable possibility of substantiating the claim. Thus, the 
veteran has submitted evidence sufficient to reopen his 
claim, and, to this extent only, this claim is granted. The 
issue of entitlement to service connection for PTSD is 
discussed in the remand, below.

With regard to the new and material evidence claim, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

New and material evidence was submitted to reopen the claim 
for service connection for PTSD; to this extent only, this 
claim is granted.


REMAND

The veteran is claiming that he is entitled to service 
connection for both PTSD and Diabetes Mellitus. He has not 
been afforded a VA examination for either of these claims.  
Under 38 C.F.R. § 3.159(c)(4), a VA examination is warranted 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of  currently 
diagnosed disability, or persistent or recurrent symptoms of 
the disability; establishes that the veteran suffered an 
event, injury or disease in service, or has a disease listed 
in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during 
an applicable presumptive period; and indicates that the 
claimed disability may be associated with the established 
event, injury, or disease in service.  

In this case, the veteran has exhibited symptoms of both PTSD 
and Diabetes.  See April 2006 VA outpatient treatment records 
noting continued nightmares and flashbacks and a referral for 
PTSD treatment, and the December 2003 VA outpatient record 
noting the veteran's elevations in glucose.  Both of these 
are indications of current PTSD and Diabetes disabilities.  
The veteran has also submitted a list of stressors, along 
with confirmation that he served in the Republic of Vietnam 
from October 1967 through September 1968.  Because of these 
existing facts, it is clear that there is a possibility of 
current PTSD and Diabetes Mellitus diagnoses, with a 
possibility that these diagnoses may be related to the 
veteran's Vietnam service on either a direct or presumptive 
basis.  There is not, however, sufficient evidence to decide 
the claims.  VA examination are warranted to determine if the 
veteran, in fact, has confirmed PTSD and Diabetes diagnoses, 
as well as to obtain a competent medical opinion as to 
whether the PTSD is related to the claimed in-service 
stressors.

Also, the Board notes that the April 2006 VA outpatient 
treatment records shows that the veteran was referred to a 
local Vet Center for treatment of PTSD.  These records are 
not a part of the claims folder.  Because Vet Center records 
are within the control of a federal department or agency, 
they fall under the 38 C.F.R. § 3.159(c)(2) duty to assist.  
These records should be obtained and associated with the 
claims folder prior to the veteran's PTSD VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the duty to assist is met 
under 38 C.F.R. § 3.159(c), including 
obtaining all treatment records from any 
Vet Center for the veteran's PTSD. All 
records obtained should be associated with 
the claims folder.

2.  Afford the veteran a VA examination 
for his claimed PTSD.  The examiner should 
review the claims folder in association 
with the examination and report.  The 
examiner is asked to render an opinion as 
to whether the veteran has a current 
diagnosis of PTSD as it is defined by VA 
regulation, and if so, whether such 
diagnosis is related to his claimed in-
service stressors.  For the purpose of 
rendering this opinion only, the examiner 
should presume that the claimed stressors 
are credible and verified.

3.  Afford the veteran a VA examination to 
determine the current nature of any 
disability associated with the veteran's 
documented elevated glucose levels, 
including a diagnosis of diabetes 
mellitus, if appropriate.

4.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


